Citation Nr: 0210898	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  00-24 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a lumbar spine disorder 
(claimed as low spine injury).

(The question of entitlement to service connection for a 
brain tumor will be the subject of a later decision.) 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from January 1944 to October 
1945, and from April 1947 to May 1949.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied service connection for lumbar bony 
disc disease (claimed as low spine injury), and a brain 
tumor.  The Board has determined that the issues are more 
accurately characterized as stated on the cover page of this 
decision.  

The veteran has filed a claim of entitlement to service 
connection for a brain tumor.  Prior to adjudicating this 
issue, the Board is undertaking additional development 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  When it is completed, the Board will provide notice 
of the development as required by Rule of Practice 903.  38 
C.F.R. § 20.903 (2002).  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing this issue.

A videoconference hearing was held on June 27, 2002, before 
C.W. Symanski, who is the member of the Board rendering the 
determination in this appeal and was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 
7102(b)(West 1991).



FINDING OF FACT

The veteran does not have a lumbar spine disorder as a result 
of his service; arthritis of the lumbar spine is not shown to 
have been manifest to a compensable degree within one year of 
service separation.


CONCLUSION OF LAW

A lumbar spine disorder was not incurred in or aggravated by 
the veteran's active military service, and arthritis of the 
lumbar spine may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA at the time of the decision on appeal, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2002).  The appellant 
was notified in the March 2000 rating decision, and the 
statement of the case, that the evidence did not show that he 
had a lumbar spine disorder that was related to his military 
service.  That is the key issue in this case, and the rating 
decision, statement of the case (SOC), and the December 2001 
supplemental statement of the case (SSOC) informed the 
appellant that evidence of diagnosis and service incurrence 
was needed to substantiate his claim.  The RO also sent him a 
letter informing him of the requirements for a successful 
claim, and the provisions of the VCAA, in March 2001.  VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes the discussions in the rating decision, SOC, SSOC 
and March 2001 letter informed him of the information and 
evidence needed to substantiate his claim and complied with 
VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  In this case, in a March 2001 
letter, the RO informed the veteran that it would attempt to 
obtain any identified records of treatment.  However, in a 
letter from the veteran, received in April 2001, he stated 
that he had no additional private medical records.  During 
his hearings, held in February 2001 and June 2002, he stated 
that records from "Dr. Beattie," (alternatively spelled as 
"Dr. Beady"), and other chiropractic records, were 
unavailable.  See also veteran's March 2001 letter (stating 
that chiropractic records were unavailable).  He further 
requested that VA obtain post-service treatment records from 
the Social Security Administration (SSA) and the Tulane 
University Medical  Center (TUMC), and the RO has obtained 
these records.  He also requested that VA obtain records of 
treatment for a back injury at Walter Reed Hospital ("Walter 
Reed") during service in 1949.  In this regard, the RO 
requested records directly from Walter Reed.  In a response 
from Walter Reed, received in May 2001, that facility stated 
that its records were stored at the National Personnel 
Records Center (NPRC), and the Board notes that the RO has 
requested and obtained service medical records from the NPRC.  
In addition, although VA had unsuccessfully attempted to 
obtain records from Walter Reed, during his June 2002 
hearing, it was agreed that the record would be left open for 
60 days so that the veteran could attempt to obtain such 
records from Walter Reed on his own.  There is no record that 
any additional evidence was submitted.  To the extent the 
veteran's representative has argued that VA should obtain 
morning reports and the veteran's personnel file as evidence 
of treatment at Walter Reed, the Board finds that such 
development would be pointless because the veteran testified 
that he was treated during one daytime visit to Walter Reed, 
and that he was never admitted to that facility.  In summary, 
the RO has requested all relevant treatment records 
identified by the appellant which he indicated were 
available.  The Board therefore finds that VA has complied 
with its duty to notify the appellant of his duties to obtain 
evidence, see Quartuccio v. Prinicipi, No. 01- 997 (U. S. 
Vet. App. June 19, 2002).  The Board further finds that, as 
discussed infra, service medical records contain no evidence 
of a back injury, and that the first evidence of a back 
injury is dated in 1980, approximately 30 years after 
separation from service.  Given the lack of medical evidence 
upon which to base an opinion, the Board finds that a remand 
for an opinion is not necessary to decide the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4)(B)).  
Finally, the appellant has been afforded a VA examination 
involving the claimed disability.  Based on the foregoing, 
the Board finds that there is no reasonable possibility that 
any further assistance would aid the appellant in 
substantiating this claim.  See Wensch v. Principi, 15 Vet. 
App. 362 (2001).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


II.  Service Connection

The veteran asserts that he has a lumbar spine disorder as a 
result of his service.  Specifically, he asserts the 
following: in about early 1949 he fell off of a platform at 
Bolling Air Field and landed on his back; he was treated for 
his back injury at Walter Reed Hospital, but did not stay 
overnight; his treatment included a spinal tap, and having 
wires attached to his head; he developed headaches due to his 
injury; following his back injury, he spent the remainder of 
his service in charge of day room which allowed him to lay 
down at will; he received ongoing chiropractic care beginning 
shortly after separation from service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if they become 
manifested to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

The veteran's service medical records are silent as to 
complaints, treatment or a diagnosis involving his lumbar 
spine.  These records show that during his second period of 
service he received extensive evaluation and testing for 
complaints of headaches which he had had since childhood, and 
which he claimed had increased in frequency and severity 
during his service.  His testing included a spinal tap, and 
an electroencephalogram (EEG).  An October 1948 report 
reflects that he was referred to Walter Reed General Hospital 
where he was determined to have an emotional immaturity 
markedly impairing his efficiency, and that separation from 
service was recommended.  The veteran's separation 
examination report from his second period of service, dated 
in May 1949, shows that his spine had N.S.A. (no significant 
abnormalities), and does not contain any references to a 
medical history of a back injury.  

The post-service medical evidence includes SSA, VA and non-VA 
medical reports, collectively dated between 1982 and 2001.  
TUMC records show treatment for back pain in 1982, with a 
reported history of chiropractic treatment for 25 years, and 
a back injury after a fall from a ladder in 1982.  Records 
from the Ochsner Clinic (Ochsner), dated between 1982 and 
1985, show treatment for low back pain secondary to 
osteoarthritis.  SSA records show that in 1985, it denied the 
veteran's claim that he was disabled due to degenerative 
disease of the spine.  The veteran indicated that his spine 
first began bothering him in 1950, and that he had a 20-year 
history of back treatment.  The SSA's decision notes that the 
veteran was found to have degenerative disc disease in 1980.  
A VA examination report, dated in January 2000, contains 
diagnoses that include degenerative lumbar bony disc disease.  
An accompanying X-ray report for the lumbar spine notes 
osteoporosis and degenerative changes with narrowing of the 
intervertebral disc spaces and mild levo-scoliosis.  A 
statement from Darl Shipley, received in March 2000, shows 
that he states that he treated the veteran for a herniated 
nucleus pulposus, degenerative joint disease, and sciatica in 
1985.  

The Board finds that the preponderance of the evidence is 
against a finding that there is a nexus between any current 
low back disorder and the veteran's service.  The veteran's 
service records do not show complaints, treatment or a 
diagnosis involving a lumbar spine disorder.  Assuming for 
the moment that the veteran did receive treatment for a low 
back condition as set forth in his testimony, there were no 
findings of a lumbar spine disorder at the time of the 
veteran's separation from service.  Assuming that the SSA's 
references to degenerative disc disease in 1980 are 
sufficient to show a diagnosed lumbar spine disorder at that 
time, the first medical evidence of the claimed condition 
comes about 30 years after separation from service.  This 
lengthy period without contemporaneous evidence of treatment 
weighs heavily against the claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  In addition, the claims file 
does not contain a competent medical opinion linking the 
veteran's lumbar spine disability to his service.  Finally, 
there is no evidence of arthritis of the lumbar spine dated 
within one year of separation from service such that service 
connection is warranted on a presumptive basis.  See 
38 C.F.R. §§ 3.307, 3.309.  Accordingly, service connection 
for a lumbar spine disorder is not warranted.  

The Board has considered the veteran's oral and written 
testimony submitted in support of his argument that he has a 
lumbar spine disorder that should be service connected.  His 
statements are not competent evidence of a diagnosis, nor are 
they competent evidence of a nexus between the claimed 
condition and his service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, 
the veteran's claim must be denied.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
service connection for a lumbar spine disorder must be 
denied.  


ORDER

Service connection for a lumbar spine disorder is denied.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

